The statute requires that criminal cases be transmitted to this court within or immediately after the expiration of fifteen days from the date of serving the bill of exceptions. It is the duty of all clerks to know of this requirement and comply with it. They must comply with it. But as the statute, in its application to criminal cases is recent, the two clerks who have heretofore been ignorant of it are excused, on that ground, from the pains of contempt for past failures. Hereafter they, as well as all other clerks, must take notice of the statute and render obedience to its mandate.